UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1749



STEPHEN WASHINGTON,

                                               Plaintiff - Appellant,

          versus


THE DEPARTMENT OF PUBLIC SAFETY & CORRECTIONAL
SERVICES; MCI-H; WARDEN SACCHET; G. SMITH,
Case   Manager;    FRANK   C.    SIZER,   JR.,
Commissioner of Corrections,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
04-2951-1-CCP)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Washington, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Stephen Washington appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Washington v.

Dep’t of Pub. Safety & Corr. Servs., No. CA-04-2951-1-CCP (D. Md.

May 13, 2005).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -